Richardson, Judge,
delivered the opinion of the court.
The bill of exceptions contains nothing but one instruction, which we can not review for the reason that the evidence is not preserved. (State v. Vaughn, 26 Mo. 29.)
The indictment is good. If the name of the slave or his owner or master was unknown to the grand jury, it was sufficient to state the fact in the indictment. (State v. Harris, 2 Snead, 224; State v. Miller, 7 Ired. 275; 13 Mo. 246; 14 14 Mo. 340; 15 Mo. 430.) The other judges concurring, the judgment will be affirmed.